Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Amendments to the Drawings filed 08 September 2021 are accepted and entered. 
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Goodrich on 8 September 2021.

The application has been amended as follows: 

IN THE SPECIFICATION 
Please amend “dilution chutes 190” in [0052] to --dilution chutes 180--
Please amend “gas turbine engine 20” in [0053] to --gas turbine engine 110--
Please amend [0060] to read:
FIG. 3C shows combustion chamber 142 after portions of support structures 190 have been consumed (e.g., melted). In accordance with various embodiments, during operation of gas turbine engine [[20]] 110, the fuel air mixture within combustion chamber 142 is ignited and, at least a portion (e.g., first portion 192 in FIGs. 3A and 3B liquefies

IN THE CLAIMS
1. (Currently Amended) A combustor of a gas turbine engine, comprising: 
an outer wall defining, at least, a portion of a combustion chamber; 
a dilution chute extending into the combustion chamber from an interior surface of the outer wall; 
a support structure extending between the dilution chute and the interior surface of the outer wall, 
wherein a first portion of the support structure melts in response to a combustion gas being created within the combustion chamber; and 
a spall plate extending into the combustion chamber from the interior surface of the outer wall and, wherein the spall plate blocks the melted first portion of the support structure from flowing into a turbine nozzle of the gas turbine engine via the outlet of the combustion chamber.

2. (Original) The combustor of claim 1, wherein the spall plate is forward of the dilution chute.

3. (Original) The combustor of claim 1, wherein a face of the spall plate is approximately perpendicular to the interior surface of the outer wall.

4. (Cancelled) 

5. (Currently Amended) The combustor of claim 1 [[4]], wherein a flow of melted support structure material flows toward a face of the spall plate in response to the combustion gas being created within the combustion chamberflow direction of the first portion of the support structure

6. (Original) The combustor of claim 5, wherein an axial surface of the spall plate extends from the face of the spall plate toward the outlet of the combustion chamber, and wherein the axial surface is approximately perpendicular to the face of the spall plate.

7. (Currently Amended) The combustor of claim 1 [[4]], wherein at least one of a thickness or a density of the first portion of the support structure is different from at least one of a thickness or a density of a second portion of the support structure.

8. (Currently Amended) The combustor of claim 7, wherein the first portion of the support structure is located closer to the interior surface of the outer wall as compared to the second portion of the support structure.

9. (Original) The combustor of claim 1, wherein the spall plate and the outer wall are formed using the same material.

10. (Rejoined - Currently Amended) A miniature gas turbine engine, comprising: 
a compressor wheel configured to rotate about an engine central longitudinal axis; 
a combustor located downstream of the compressor wheel and defining a combustion chamber; and 
a turbine nozzle at an outlet of the combustion chamber, wherein the combustor comprises
a dilution chute extending into the combustion chamber from an interior surface of the combustor, the interior surface of the combustor defining the combustion chamber; 
a support structure extending between the dilution chute and the interior surface of the combustor, wherein a first portion of the support structure melts in response to a combustion gas being created within the combustion chamber; and 
a spall plate extending into the combustion chamber from the interior surface of the combustor andthe [[an]] outlet of the combustion chamber, wherein the spall plate blocks the melted first portion of the support structure from flowing into the turbine nozzle via the outlet of the combustion chamber

11. (Rejoined - Currently Amended) The miniature gas turbine engine of claim 10, further comprising: 
a turbine wheel located downstream of the combustor; and 
, wherein the is located between the outlet of the combustion chamber 

12. (Rejoined - Original) The miniature gas turbine engine of claim 11, wherein a face of the spall plate is approximately perpendicular to the engine central longitudinal axis.

13. (Rejoined - Currently Amended) The miniature gas turbine engine of claim 11, wherein the combustor further comprises an outer wall, an inner wall, and a connecting wall extending between the outer wall and the inner wall

14. (Rejoined - Original) The miniature gas turbine engine of claim 13, wherein the spall plate comprises a face extending from the interior surface of the combustor and an axial surface extending from the face of the spall plate toward the turbine nozzle, and wherein the axial surface is approximately perpendicular to the face of the spall plate.

15. (Rejoined - Original) The miniature gas turbine engine of claim 14, wherein at least one of a thickness or a density of the first portion of the support structure is different from at least one of a thickness or a density of a second portion of the support structure.



17. (Rejoined - Currently Amended) A method of making a combustor of a gas turbine engine, comprising: 
forming a support structure extending from an interior surface of the combustor, the interior surface defining a combustion chamber of the combustor, wherein a first portion of the support structure melts in response to a combustion gas created within the combustion chamber; 
forming a dilution chute extending into the combustion chamber from the interior surface of the combustor, wherein the support structure extends from the interior surface to the dilution chute; and 
forming a spall plate extending into the combustion chamber from the interior surface  and located between the support structure and an outlet of the combustion chamber, wherein the spall plate blocks the melted first portion of the support structure from flowing into a turbine nozzle of the gas turbine engine via the outlet of the combustion chamber.

18. (Rejoined - Original) The method of claim 17, further comprising forming the support structure and the spall plate using additive manufacturing.

19. (Rejoined - Currently Amended) The method of claim 17, further comprising forming [[a]] the first portion of the support structure having a first thickness and a second portion of the support structure having a second thickness different from the first thickness.

20. (Rejoined - Original) The method of claim 17, wherein a face of the spall plate is approximately perpendicular to an engine central longitudinal axis.

Examiner’s Note
	The term “combustion gas” is interpreted, consistent with the Specification, as “the flow of…gas AG produced by ignition of the fuel air mixture” (Specification [0045], second to last sentence). See also, [0056] stating that “igniting the fuel air mixture within the combustion chamber 142 will create combustion gas”.

Election/Restrictions
Claims 1-3 and 5-9, as amended by Examiner’s Amendment above, are allowable. The restriction requirement between the combination of Invention II (Claims 10-16)  and the subcombination of Invention I (Claims 1-3 and 5-9), as set forth in the Office action mailed on 09 June 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09 June 2021 is withdrawn (see also, rejoinder of process claims of Invention III, Claims 17-20, below).  Claims 10-16, directed to the combination of Invention II is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Claims 1-3 and 5-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 August 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1, 10, and 17, the prior art of record does not teach in combination with the other limitations of the independent claim: “a first portion of the support structure melts in response to a combustion gas created within the combustion chamber;…and a spall plate extending into the combustion chamber from the interior surface of the [combustor,]…and located between the support structure and an outlet of the combustion chamber,…[that] blocks the melted first portion of the support structure from flowing into a turbine nozzle of the gas turbine via the outlet of the combustion chamber”.
The prior art of record does not teach or render obvious the combination of support structures of dilution chutes that melt and flow to a plate, which blocks the flow of melted material from flowing into the turbine nozzle. Although there is prior art of record teaching melting of certain combustor components (e.g., Snell 3990837 teaches melting hole-filler material so as to increase the size of cooling holes when necessary), these prior art, melting combustor components are not support structures of a dilution chute and do not reasonably suggest melting of dilution chute support structures because the prior art, melting combustor components are melted for different reasons than would be reasonable to apply to support structures (e.g., melting hole-filler material to increase the size of cooling holes when necessary, does not achieve the same effect as, or provide motivation to, melt support structures of a dilution chute because such melting does not increase cooling when necessary). Furthermore, the prior art of record teaching melted combustor component do not teach the claimed features of the spall plate of: (1) extending into the combustion chamber from an interior wall of the combustor, (2) being located between dilution chute support structures and the outlet of the combustion chamber, and (3) being capable of blocking any flow of melted material from entering into the turbine nozzle. Although there are prior arts of record teaching one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741